Justice SAYLOR,
concurring.
I join the majority opinion, but for its waiver analysis. See Majority Opinion, op. at 692-93 n. 11. In this regard, DPW argues against application of the waiver doctrine based upon the “significant modification to the published case law” occasioned by Shaffer-Doan v. Commonwealth, Dep’t of Pub. Welfare, 960 A.2d 500 (Pa.Cmwlth.2008), which “significantly altered] the legal landscape [and] excuses any failure to preserve an issue.” Reply Brief for Appellant at 2 (citing Cleveland v. Johns-Manville Corp., 547 Pa. 402, 690 A.2d 1146 (1997)). Given this stance by DPW, it should not benefit from a determination that the Bowmasters have waived the assertion that their complaint sought only medical expenses incurred after Emily was no longer a minor. Rather, I would focus on the fact that the allegations of the complaint, which was filed two months before Emily reached the age of majority, involved both medical expenses already incurred and similar expenditures in the future. See Brief for Appellees at 11 (quoting Complaint at ¶ 30). The presence of such allegations supports DPW’s argument that the “complaint asserted a claim for past medical expenses incurred during [Emily’s] minority, and that claim remained in the case at the time of settlement.” Brief for Appellant at 21.